Citation Nr: 0428506	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  99-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
cholecystectomy as secondary to service-connected hepatitis 
B. 
 
2.  Entitlement to service connection for a kidney disorder 
as secondary to service-connected hepatitis B.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November 1984 until 
April 1985.  This matter comes before the Department of 
Veterans Affairs (VA) Board of Veterans' Appeals (Board) from 
a rating decision of the VA Regional Office in New York, New 
York. The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran in letter of July 2004, requested a hearing 
before a Veterans Law judge sitting at the RO.  This should 
be addressed and a travel Board hearing scheduled.  
Accordingly, this case is REMANDED for the following action:

The RO should take appropriate action 
and schedule a travel Board hearing for 
the veteran. He should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




